 


109 HR 1989 IH: Congress 2008 Commission Act
U.S. House of Representatives
2005-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1989 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2005 
Mr. Hastings of Florida introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To establish a commission to make recommendations on the appropriate size of membership of the House of Representatives and the method by which Members are elected. 
 
 
1.Short titleThis Act may be cited as the Congress 2008 Commission Act. 
2.EstablishmentThere is established a commission to be known as the Congress 2008 Commission (hereafter in this Act referred to as the Commission). 
3.Duties of CommissionThe Commission shall— 
(1)analyze the current size of the membership of the House of Representatives considering the requirement for the institution to carry out its responsibilities in an effective manner under the challenges of the new century; 
(2)examine alternatives to the current method by which Representatives are elected (including cumulative voting and proportional representation) to determine if such alternatives would make the House of Representatives a more representative body; 
(3)provide consideration to the continuing dissolution of adherence to the platforms and candidates of the Nation’s two major political parties as well as to the reduction in electoral participation by the citizenry; 
(4)consider whether alternative methods of electing House Members might include more citizens in the electoral process; 
(5)to the extent necessary, formulate proposals for changes in the size of the membership of, and the method of electing Representatives to, the House of Representatives; and 
(6)not later than the end of the One Hundred Ninth Congress, submit to the President and the Congress a report of the work of the Commission, together with a draft of legislation (including technical and conforming provisions) to implement the proposals referred to in paragraph (5). 
4.Membership 
(a)Number and appointmentThe Commission shall be composed of 17 members as follows: 
(1)3 members appointed by the President. 
(2)10 members appointed by the House of Representatives, of whom 5 shall be appointed by the Speaker and 5 shall be appointed by the Minority Leader. 
(3)4 members appointed by the Senate, of whom 2 shall be appointed by the Majority Leader and 2 shall be appointed by the Minority Leader. 
(b)QualificationsIn making appointments under this section, the appointing authorities shall make a special effort to appoint individuals who are particularly qualified to perform the functions of the Commission, by reason of either practical experience or academic expertise in politics or government. 
(c)Terms and vacanciesEach member shall be appointed for the life of the Commission. A vacancy in the Commission shall be filled in the manner in which the original appointment was made. 
(d)Pay and travelEach member of the Commission, other than a full-time officer or employee of the United States— 
(1)shall be paid the daily equivalent of the annual rate of basic pay payable for level V of the Executive Schedule for each day (including travel time) during which the member is engaged in the actual performance of duties vested in the Commission; and 
(2)shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code. 
(e)Quorum9 members of the Commission shall constitute a quorum, but a lesser number may hold hearings. 
(f)ChairmanThe Chairman of the Commission shall be elected by the members. 
(g)MeetingsThe Commission shall meet at the call of the Chairman or a majority of its members. 
5.Staff 
(a)In generalWith the approval of the Commission, the Chairman may appoint and fix the pay of not more than six individuals for the staff of the Commission. Such individuals may be appointed without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of that title relating to classification and General Schedule pay rates, except that an individual so appointed may not receive pay in excess of the maximum annual rate of basic pay payable for grade GS–15 of the General Schedule under section 5332 of title 5, United States Code. 
(b)Experts and consultantsWith the approval of the Commission, the Chairman may procure temporary and intermittent services in the manner prescribed in section 3109(b) of title 5, United States Code, but at rates for individuals not to exceed the daily equivalent of the maximum annual rate of basic pay payable for grade GS–15 of the General Schedule under section 5332 of title 5, United States Code. 
(c)Staff of Federal agenciesUpon request of the Commission, the head of any Federal department or agency may detail, on a reimbursable basis, any of the personnel of that department or agency to the Commission to assist it in carrying out its duties under this Act. 
6.Powers of Commission 
(a)HearingsThe Commission may, for the purpose of carrying out this Act, hold hearings, sit and act at times and places, take testimony, and receive evidence as the Commission considers appropriate. 
(b)Members and agentsAny member or agent of the Commission may, if authorized by the Commission, take any action which the Commission is authorized to take by this section. 
(c)MailsThe Commission may use the United States mails in the same manner and under the same conditions as departments and agencies of the United States. 
(d)Administrative support servicesUpon the request of the Commission, the Administrator of General Services shall provide to the Commission, on a reimbursable basis, the administrative support services necessary for the Commission to carry out its responsibilities under this Act. 
7.Authorization of AppropriationsThere are authorized to be appropriated to carry out this Act $5,000,000, to remain available until expended. 
8.TerminationThe Commission shall cease to exist on the last day of the month in which its report is submitted under section 3. 
 
